DETAILED ACTION
The instant action is in response to application 30 Oct 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s remarks with respect to claim 5 have been considered.  As the portion of the specification seeking patent protection has been verified, the 112(b) rejection has been withdrawn.
Applicants remarks have been considered with respect to claims 1, 9, and 13 have been considered but are not persuasive.  Applicant argues that Qiu does not disclose “calculate a variable offset based upon input and output potentials of the power converter and apply the variable offset to the buck reference to generate a boost reference.” First, VHW is the variable reference dependent upon the input and output of the converter.  As evidence, examiner points to Fig. 8 which shows the value changing and Fig. 9 which shows how the values varies with respect to input and output.  As such, this argument is not persuasive.  As to the limitation “and apply the variable offset to the buck reference to generate a boost reference”, an image below showing comparing Fig. 3 of the instant specification with Fig. 5 of Qiu is shown below.

    PNG
    media_image1.png
    415
    1081
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 11-13, 15-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Qiu (US 2011/0089915).
As to claim 1, Qiu discloses a power converter (Fig. 4), comprising: an inductor (Fig. 4, 114); a boost leg circuit (Fig. 4, 120, 122) coupled to a first end (Fig. 4, 116) of the inductor , the boost leg circuit configured to operate the power converter in boost mode (Fig. 6); a buck leg (Fig. 4, 104, 108) circuit coupled to a second end (Fig. 4, 106) of the inductor, the buck leg circuit configured to operate the power converter in buck mode (Fig. 5); and a controller circuit (Fig. 4, 200) configured to: determine a current (Isen) through the inductor; generate a buck 
As to claim 3, Qiu discloses wherein the controller circuit is further configured to calculate the variable offset according to an instant input potential to the power converter (it is directly dependent on Vin as shown in Fig. 9). 
As to claim 4, Qiu discloses wherein the controller circuit is further configured to calculate the variable offset according to an instant output potential from the power converter (it is directly dependent on Vout as shown in Fig. 9).
As to claim 5, Qiu discloses wherein the controller circuit is further configured to calculate the variable offset as a constant value when the input potential to the power converter is less than the sum of the output potential and a fixed voltage (See Fig. 9, This occurs in boost mode when MAX(GM*(Vin-Vout)-0.7 is less than or equal to Vmin -0.7.  The 0.7 V drop comes from diodes 920 and 904).
As to claim 6, Qiu discloses wherein the controller circuit is further configured to, when the input potential to the power converter is greater than the sum of the output potential and a fixed voltage, vary the variable offset according to the input potential and the output potential (this occurs in boost mode, when the MIN(GM*Vo-Vin) is greater than Vmin + 0.7).

As to claim 11, Qiu discloses wherein the controller circuit is further configured to calculate the variable offset according to an instant input potential to the power converter (Fig. 9, Vin).
As to claim 12, Qiu discloses wherein the controller circuit is further configured to calculate the variable offset according to an instant input potential to the power converter (Fig. 9, Vout).
As to claim 13, Qiu discloses a method, comprising: operating a power converter in boost mode and buck mode, the power converter including: an inductor; a boost leg circuit coupled to a first end of the inductor; and a buck leg circuit coupled to a second end of the inductor; determining a current through the inductor; generating a buck reference; 33 comparing the buck reference with the current through the inductor to control operation of the buck leg 
As to claim 15, Qiu discloses wherein the controller circuit is further configured to calculate the variable offset according to an instant input potential to the power converter (it is directly dependent on Vin as shown in Fig. 9). 
As to claim 16, Qiu discloses wherein the controller circuit is further configured to calculate the variable offset according to an instant output potential from the power converter (it is directly dependent on Vin as shown in Fig. 9). 
As to claim 17, Qiu discloses wherein the controller circuit is further configured to calculate the variable offset as a constant value when the input potential to the power converter is less than the sum of the output potential and a fixed voltage (See Fig. 9 and explanation above).
As to claim 18, Qiu discloses wherein the controller circuit is further configured to, when the input potential to the power converter is greater than the sum of the output potential and a fixed voltage, vary the variable offset according to the input potential and the output potential (See Fig. 9 and explanation above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 2011/0089915) in view of Moussaoui (US 2010/0085028).
As to claim 2, Though Fig. 9 and Fig. 4 of Qiu could theoretically generate the waveforms shown in the application he does not explicitly teach wherein the controller circuit is further configured to: generate the buck reference as a buck reference ramp; and generate the boost reference as a boost reference ramp; wherein the buck reference ramp and the boost reference ramp are separated by the variable offset.
Moussasi teaches wherein the controller circuit is further configured to: generate the buck reference as a buck reference ramp; and generate the boost reference as a boost reference ramp; wherein the buck reference ramp and the boost reference ramp are separated by the variable offset (Fig. 4, and ¶23 “In order to overcome this problem, as more fully illustrated in FIG. 4, the boost ramp voltage 402 may be created by offsetting the buck ramp voltage by a DC voltage level equal to the peak of the buck ramp voltage used for the buck mode of operation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qiu to use the teachings of Moussaoui to arrive at the claimed invention.  The combination would have used the offset generation in the in the device of Qiu.  The motivation for this would be to linearize operation (¶25). 
As to claim 10, Fig. 9 and 4 of Qiu could theoretically teach the waveforms shown, but he does not explicitly teach generate the buck reference as a buck reference ramp; and 
Moussasi teaches generate the buck reference as a buck reference ramp; and generate the boost reference as a boost reference ramp; wherein the buck reference ramp and the boost reference ramp are separated by the variable offset, it is n (Fig. 4, and ¶23 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qiu to use the teachings of Moussaoui to arrive at the claimed invention.  The combination would have used the offset generation in the in the device of Qiu.  The motivation for this would be to linearize operation (¶25). 
As to claim 14, Qiu could theoretically teach the waveforms shown, but he does not explicitly teach generating the buck reference as a buck reference ramp; and generating the boost reference as a boost reference ramp; wherein the buck reference ramp and the boost reference ramp are separated by the variable offset.
Moussasi teaches generate the buck reference as a buck reference ramp; and generate the boost reference as a boost reference ramp; wherein the buck reference ramp and the boost reference ramp are separated by the variable offset (Fig. 4, and ¶23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qiu to use the teachings of Moussaoui to arrive at the claimed invention.  The combination would have used the offset generation in the in the device of Qiu.  The motivation for this would be to linearize operation (¶25). 
Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 2011/0089915) in view of Chen (US 2012/0146602).
As to claim 8, Qiu teaches changing thresholds between buck mode and boost mode (See Fig. 9).  He does not explicitly teach changing thresholds in buck-boost mode.
Chen teaches changing thresholds in buck-boost mode (¶68 “when the operation is the buck mode or boost mode, the compensative voltage Vcomp is output as the reference 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qiu to use the teachings of Chen to arrive at the claimed invention.  The combination would have used the thresholds in the device of Qiu.  The motivation for this would be to decrease switching losses (¶24).
As to claim 20, Qiu teaches changing thresholds between buck mode and boost mode (See Fig. 9).  He does not explicitly teach changing thresholds in buck-boost mode.
Chen teaches further comprising changing thresholds to operate the power converter in buck-boost mode (¶68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qiu to use the teachings of Chen to arrive at the claimed invention.  The combination would have used the thresholds in the device of Qiu.  The motivation for this would be to decrease switching losses (¶24).
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 2011/0089915) in view of Bernon-Enjalbert (US 9,425,692).
As to claim 21, Qiu teaches and utilize the buck reference and the boost reference to operate the boost leg circuit and the buck leg circuit in a buck mode (buck-boost mode).
Qiu does not disclose wherein the controller circuit is further configured to: utilize the buck reference and the boost reference to operate the boost leg circuit and the buck leg circuit in a boost mode;
Bemon teaches and utilize the buck reference and the boost reference to operate the boost leg circuit and the buck leg circuit in a buck mode (Claim 1 ” wherein the reference 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qiu to use the teachings of Bemon to arrive at the claimed invention.  The combination would have used the offset modification of Bemon in the device of Qiu.  The motivation for this would be to simplify transitions between modes (Bemon, Col 1, lines 44-46).
Allowable Subject Matter
Claims 7, 19, and 22 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 7, the prior art fails to disclose " wherein the controller circuit is further configured to, when the input potential is greater than the sum of output potential and the fixed voltage, vary the variable offset linearly with respect to a difference between the input potential and a sum of the output potential and the fixed voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 19, the prior art fails to disclose " when the input potential is greater than the sum of output potential and the fixed voltage, varying the variable offset linearly with respect to a difference between the input potential and a sum of the output potential and the fixed voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 22, the prior art fails to disclose " wherein the controller circuit is further configured to utilize the buck reference and the boost reference to operate the boost leg circuit and the buck leg circuit in a buck-boost mode.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM, Monday through Thursday, EST.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839